PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/886,381
Filing Date: 1 Feb 2018
Appellant(s): Chopra et al.



__________________
Ms. Marylou J. Lavoie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/12/2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

* * * * *

Claims 1, 5-9, 12-19, 21-31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-20 of U.S. Patent No. 9,243,141 (FARRUGIA ET AL), or
	• claims 1-21 of U.S. Patent No. 9,617,437 (FARRUGIA ET AL), or
• claims 1-10 of U.S. Patent No. 9,718,970 (FARRUGIA ET AL), or
• claims 1-5 of U.S. Patent No. 10,358,563 (FARRUGIA ET AL);
in view of FARRUGIA ET AL (US 2016/0326390),
and in view of BRETON ET AL (US 6,384,108).
FARRUGIA ET AL (US 2016/0326390) has a common inventor and/or assignee with the present application. Based upon the earlier printed publication date of the reference (which is more than 1 year before the effective filing date of the present application), it constitutes prior art under 35 U.S.C. 102(a)(1). 

Features not explicitly claimed in the above U.S. Patents are known in the art as evidenced by the following:
	FARRUGIA ET AL ‘390 (which shares inventors and/or applicant and/or assignee with the present application) discloses nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The sulfonated polyester resin is a linear or branched copolyester derived from: 
• a diacid component comprising: 
(a) an alkali sulfonated difunctional acid (e.g., sodium 5-sulfo-isophthalic acid, etc.); 
(b) optionally a non-sulfonated polyacid component (e.g., aromatic dicarboxylic acids such as terephthalic acid, phthalic acid, etc., and/or derivatives thereof such as dimethyl terephthalate, etc.); 

• a diol component comprising a non-sulfonated polyol component (e.g., one or more diols such as trimethylolpropane, 1,2-propanediol, diethylene glycol, etc.); 
 
• optional (i.e., not required) branching agents in typical amounts of 0.1-5 mol% of the resin;
 
wherein the resulting sulfonated polyester resins include sodium salts of sulfonated copolyester (e.g., copoly(1,2-propylene-diethylene-5-sulfoisophthalate)-copoly(1,2-propylene-diethylene-terephthalate); etc.). The nanocomposite particles have a typical size of 5-500 nm.  The silver nanoparticles comprise silver alone, or as a silver component containing silver in combination with other metals and/or non-metals. The nanocomposite particles can be produced by: heating a (FARRUGIA ET AL ‘390, entire document, e.g., paragraph 0001-0002, 0005, 0007-0008, 0027-0028, 0031-0040, 0043, 0046-0050, 0052-0055, 0059-0081, 0086, etc.)
	BRETON ET AL ‘108 discloses that it is well known in the art to control the particle size of self-emulsifying copolyester resins by incorporating comonomers containing hydrophilic groups (e.g., alkali sulfonated group, etc.) in amounts of 2.5-15 mol% (preferably 5-10 mol%) based on the diester component into a copolyester resin (e.g., containing terephthalate repeat units, sodium 5-sulfoisophthalate repeat units, 1,2-propanediol repeat units, and diethylene glycol repeat units; etc.) in order to produce dispersible self-emulsifying copolyester particles with nano-scale particle sizes of 2-500 nm which are useful as components in ink compositions, wherein the copolyester particle size is known to generally decreases as the concentration of hydrophilic groups increases. (BRETON ET AL ‘108, line 27-30, col. 3; line 5, col. 4 to line 14, col. 5; etc.; Examples 1, 5-6, etc.)
	Regarding claims 1, 5-9, 12-13, 16-18, 21-26, 28-31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce

 	Further regarding claims 1, 13, 16, one of ordinary skill in the art would have selected the content of sulfonate groups (as represented by the degree of sulfonation) in the sodium sulfonated copolyesters used to form the matrix in the nanocomposite particles claimed in the above U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563 in accordance with the guidance provided by BRETON ET AL ‘108 (e.g., 2.5-15 mol%, preferably 5-10 mol%) in order to facilitate production of nanocomposite particles with desirable nano-scale particle sizes (e.g., 5-55 nm) for specific end-use applications (e.g., aqueous ink formulations, etc.)
	Further regarding claims 1, 13, 16, BRETON ET AL ‘108 discloses self-emulsifying sodium sulfonated copolyesters wherein the diester component represents about 50 mol% of the copolyester and the diol component represents 50 mol% of the copolyester, wherein the comonomers containing sodium sulfonate groups represent 2.5-15 mol% (preferably 5-10 mol%) of the diester portion of the resin with the remaining non-sulfonated diester component (e.g., dimethyl terephthalate, etc.) comprising 35-47.5 mol% (preferably 40-45 mol%) of the diester portion of the resin.  A generalization of Applicant’s own formula (as presented in paragraph [0016] of Published Application US 2019/0233665) for calculating the degree (i.e., mol percent) of sulfonation, based on the assumption of a typical diacid:diol ratio of approximately 1:1 for the polyester, results in the following equation:


               degree of sulfonation = (S) / [2 x (S + NS)]

                        S = moles of sulfonated diacid monomer
                        NS = moles non-sulfonated diacid monomer



Using a basis of 1 mole of copolyester resin and utilizing the above formula, BRETON ET AL ‘108 discloses sulfonated copolyesters with a degree of sulfonation of 2-15 mol% (preferably 5-10 mol%), which at least partially overlaps the “at least about 7.5 mol percent to about 10 mol percent” limitation recited in claims 1, 13, 16.


            degree of sulfonation (sulfo-copolyester containing 5 mol% sodium sulfonate groups) 
                          = 0.05 mole / [2 x (0.05 mole + 0.45 mole)] = 5 mol%


            degree of sulfonation (sulfo-copolyester containing 10 mol% sodium sulfonate groups) 
                          = 0.10 mole / [2 x (0.10 mole + 0.40 mole)] = 10 mol%



	Regarding claims 13-15, 19, one of ordinary skill in the art would have utilized the nanocomposite particles claimed in the above U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563 in known products such as aqueous ink compositions as disclosed in FARRUGIA ET AL ‘390.
	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles claimed in the above U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563 in known ink products such as clear or transparent inks in order to provide specific decorative effects and/or to provide protective overprint layers for other print layers.



Claim 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-20 of U.S. Patent No. 9,243,141 (FARRUGIA ET AL), or
	• claims 1-21 of U.S. Patent No. 9,617,437 (FARRUGIA ET AL), or
• claims 1-10 of U.S. Patent No. 9,718,970 (FARRUGIA ET AL), or
• claims 1-5 of U.S. Patent No. 10,358,563 (FARRUGIA ET AL);
in view of FARRUGIA ET AL (US 2016/0326390),
and in view of BRETON ET AL (US 6,384,108),
	as applied to claims 1, 13 above,
and further in view of FARRUGIA ET AL (US 2017/0022370).
	FARRUGIA ET AL ‘370 (which shares inventors and/or applicant and/or assignee with the present application) discloses that it is well known in the art to utilize nanocomposite particles (e.g., comprising self-dispersible polyester) and containing silver nanoparticles in clear ink compositions in order to provide a clear anti-bacterial overcoat for substrates. (FARRUGIA ET AL ‘370, paragraph 0147, etc.)
	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles claimed in the above U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563 in known ink products such as clear or transparent inks as suggested in FARRUGIA ET AL ‘370 in order to provide useful decorative, protective, and/or anti-bacterial overprint layers and/or functional coatings.



Claims 1, 5-9, 12-19, 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
FARRUGIA ET AL (US 2016/0326390),
in view of BRETON ET AL (US 6,384,108).
The applied reference has a common inventor and/or assignee with the present application. Based upon the earlier printed publication date of the reference (which is more than 1 year before the effective filing date of the present application), it constitutes prior art under 35 U.S.C. 102(a)(1). 
 	FARRUGIA ET AL ‘390 (which shares inventors and/or applicant and/or assignee with the present application) discloses nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The sulfonated polyester resin is a linear or branched copolyester derived from: 
• a diacid component comprising: 
(a) an alkali sulfonated difunctional acid (e.g., sodium 5-sulfo-isophthalic acid, etc.); 
(b) optionally a non-sulfonated polyacid component (e.g., aromatic dicarboxylic acids such as terephthalic acid, phthalic acid, etc., and/or derivatives thereof such as dimethyl terephthalate, etc.); 

• a diol component comprising a non-sulfonated polyol component (e.g., one or more diols such as trimethylolpropane, 1,2-propanediol, diethylene glycol, etc.); 
 
• optional (i.e., not required) branching agents in typical amounts of 0.1-5 mol% of the resin;

wherein the sulfonated polyester resins include sodium salts of sulfonated copolyesters (e.g., copoly(1,2-propylene-diethylene-5-sulfoisophthalate)-copoly(1,2-propylene-diethylene-terephthalate); etc.). The nanocomposite particles have a typical size of 5-500 nm.  The silver (FARRUGIA ET AL ‘390, entire document, e.g., paragraph 0001-0002, 0005, 0007-0008, 0027-0028, 0031-0040, 0043, 0046-0050, 0052-0055, 0059-0081, 0086, etc.)  However, the reference does not specifically discuss degrees of sulfonation.
	BRETON ET AL ‘108 discloses that it is well known in the art to control the particle size of self-emulsifying copolyester resins by incorporating comonomers containing hydrophilic groups (e.g., alkali sulfonated group, etc.) in amounts of 2.5-15 mol% (preferably 5-10 mol%) based on the diester component into a copolyester resin (e.g., containing terephthalate repeat units, sodium 5-sulfoisophthalate repeat units, 1,2-propanediol repeat units, and diethylene glycol repeat units; etc.) in order to produce dispersible self-emulsifying copolyester particles with nano-scale particle sizes of 2-500 nm which are useful as components in ink compositions, wherein the copolyester particle size is known to generally decreases as the concentration of (BRETON ET AL ‘108, line 27-30, col. 3; line 5, col. 4 to line 14, col. 5; etc.; Examples 1, 5-6, etc.)
	Regarding claims 1, 5-9, 12-19, 21-26, 28-31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the content of sulfonate groups (as represented by the degree of sulfonation) in the sodium sulfonated copolyesters used to form the matrix in the nanocomposite particles of FARRUGIA ET AL ‘390 in accordance with the guidance provided by BRETON ET AL ‘108 (e.g., 2.5-15 mol%, preferably 5-10 mol%) in order to facilitate production of nanocomposite particles with desirable nano-scale particle sizes (e.g., 5-55 nm) for specific end-use applications (e.g., aqueous ink formulations, etc.)
	Further regarding claims 1, 13, 16, BRETON ET AL ‘108 discloses self-emulsifying sodium sulfonated copolyesters wherein the diester component represents about 50 mol% of the copolyester and the diol component represents 50 mol% of the copolyester, wherein the comonomers containing sodium sulfonate groups represent 2.5-15 mol% (preferably 5-10 mol%) of the diester portion of the resin with the remaining non-sulfonated diester component (e.g., dimethyl terephthalate, etc.) comprising 35-47.5 mol% (preferably 40-45 mol%) of the diester portion of the resin.  A generalization of Applicant’s own formula (as presented in paragraph [0016] of Published Application US 2019/0233665) for calculating the degree (i.e., mol percent) of sulfonation, based on the assumption of a typical diacid:diol ratio of approximately 1:1 for the polyester, results in the following equation:


               degree of sulfonation = (S) / [2 x (S + NS)]

                        S = moles of sulfonated diacid monomer
                        NS = moles non-sulfonated diacid monomer



Using a basis of 1 mole of copolyester resin and utilizing the above formula, BRETON ET AL ‘108 discloses sulfonated copolyesters with a degree of sulfonation of 2-15 mol% (preferably 5-10 mol%), which at least partially overlaps the “at least about 7.5 mol percent to about 10 mol percent” limitation recited in claims 1, 13, 16.


            degree of sulfonation (sulfo-copolyester containing 5 mol% sodium sulfonate groups) 
                          = 0.05 mole / [2 x (0.05 mole + 0.45 mole)] = 5 mol%


            degree of sulfonation (sulfo-copolyester containing 10 mol% sodium sulfonate groups) 
                          = 0.10 mole / [2 x (0.10 mole + 0.40 mole)] = 10 mol%



	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles as disclosed in FARRUGIA ET AL ‘390 in known ink products such as clear or transparent inks in order to provide useful decorative, protective, and/or anti-bacterial overprint layers and/or functional coatings.

* * * * *


Claims 1, 5-9, 12-19, 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	FARRUGIA ET AL (US 2016/0215104),
in view of FARRUGIA ET AL (US 2016/0326390),
in view of BRETON ET AL (US 6,384,108).
The applied references have a common inventor and/or assignee with the present application. Based upon the earlier printed publication date of the references (which is more than 1 year before the effective filing date of the present application), they constitutes prior art under 35 U.S.C. 102(a)(1). 
	FARRUGIA ET AL ‘104 (which shares inventors and/or applicant and/or assignee with the present application) discloses nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The sulfonated polyester resin is a linear or branched copolyester derived from: 
• a diacid component comprising: 
(a) an alkali sulfonated difunctional acid (e.g., sodium 5-sulfo-isophthalic acid, etc.); 
(b) optionally a non-sulfonated polyacid component (e.g., aromatic dicarboxylic acids such as terephthalic acid, phthalic acid, etc., and/or derivatives thereof such as dimethyl terephthalate, etc.); 

• a diol component comprising a non-sulfonated polyol component (e.g., one or more diols such as trimethylolpropane, 1,2-propanediol, diethylene glycol, etc.); 
 
• optional (i.e., not required) branching agents in typical amounts of 0.1-5 mol% of the resin;

wherein the sulfonated polyester resins include sodium salts of sulfonated copolyesters (e.g., copoly(1,2-propylene-diethylene-5-sulfoisophthalate)-copoly(1,2-propylene-diethylene-terephthalate); etc.). The nanocomposite particles have a typical size of 5-500 nm.  The silver (FARRUGIA ET AL ‘104, entire document, e.g., paragraph 0002-0004, 0020, 0029, 0032, 0040-0050, 0052-0055, 0061-0066, 0068, etc.)  However, the reference does not specifically discuss degrees of sulfonation or specific ink composition components.
	FARRUGIA ET AL ‘390 (which shares inventors and/or applicant and/or assignee with the present application) discloses that it is well known in the art to form known nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix. The sulfonated polyester resin is a linear or branched copolyester derived from: 
• a diacid component comprising: 
(a) an alkali sulfonated difunctional acid (e.g., sodium 5-sulfo-isophthalic acid, etc.); 
(b) optionally a non-sulfonated polyacid component (e.g., aromatic dicarboxylic acids such as terephthalic acid, phthalic acid, etc., and/or derivatives thereof such as dimethyl terephthalate, etc.); 

• a diol component comprising a non-sulfonated polyol component (e.g., one or more diols such as trimethylolpropane, 1,2-propanediol, diethylene glycol, etc.); 
 
• optional (i.e., not required) branching agents in typical amounts of 0.1-5 mol% of the resin;

(FARRUGIA ET AL ‘390, entire document, e.g., paragraph 0001-0002, 0005, 0007-0008, 0027-0028, 0031-0040, 0043, 0046-0050, 0052-0055, 0059-0081, 0086, etc.)  
	BRETON ET AL ‘108 discloses that it is well known in the art to control the particle size of self-emulsifying copolyester resins by incorporating comonomers containing hydrophilic groups (e.g., alkali sulfonated group, etc.) in amounts of 2.5-15 mol% (preferably 5-10 mol%) based on the diester component into a copolyester resin (e.g., containing terephthalate repeat units, sodium 5-sulfoisophthalate repeat units, 1,2-propanediol repeat units, and diethylene glycol repeat units; etc.) in order to produce dispersible self-emulsifying copolyester particles with nano-scale particle sizes of 2-500 nm which are useful as components in ink compositions, (BRETON ET AL ‘108, line 27-30, col. 3; line 5, col. 4 to line 14, col. 5; etc.; Examples 1, 5-6, etc.)
	Regarding claims 1, 5-9, 12-19, 21-26, 28-31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the nanocomposite particles comprising a sodium sulfonated copolyester matrix containing a plurality of silver nanoparticles dispersed within the matrix as disclosed in FARRUGIA ET AL ‘104 in known aqueous ink compositions as disclosed in FARRUGIA ET AL ‘390.
	Further regarding claims 1, 13, 16, one of ordinary skill in the art would have selected the content of sulfonate groups (as represented by the degree of sulfonation) in the sodium sulfonated copolyesters used to form the matrix in the nanocomposite particles of FARRUGIA ET AL ‘104 in accordance with the guidance provided by BRETON ET AL ‘108 (e.g., 2.5-15 mol%, preferably 5-10 mol%) in order to facilitate production of nanocomposite particles with desirable nano-scale particle sizes (e.g., 5-55 nm) for specific end-use applications (e.g., aqueous ink formulations, etc.)
	Further regarding claims 1, 13, 16, BRETON ET AL ‘108 discloses self-emulsifying sodium sulfonated copolyesters wherein the diester component represents about 50 mol% of the copolyester and the diol component represents 50 mol% of the copolyester, wherein the comonomers containing sodium sulfonate groups represent 2.5-15 mol% (preferably 5-10 mol%) of the diester portion of the resin with the remaining non-sulfonated diester component (e.g., dimethyl terephthalate, etc.) comprising 35-47.5 mol% (preferably 40-45 mol%) of the diester portion of the resin.  A generalization of Applicant’s own formula (as presented in paragraph [0016] of Published Application US 2019/0233665) for calculating the degree (i.e., mol percent) 


               degree of sulfonation = (S) / [2 x (S + NS)]

                        S = moles of sulfonated diacid monomer
                        NS = moles non-sulfonated diacid monomer



Using a basis of 1 mole of copolyester resin and utilizing the above formula, BRETON ET AL ‘108 discloses sulfonated copolyesters with a degree of sulfonation of 2-15 mol% (preferably 5-10 mol%), which at least partially overlaps the “at least about 7.5 mol percent to about 10 mol percent” limitation recited in claims 1, 13, 16.


            degree of sulfonation (sulfo-copolyester containing 5 mol% sodium sulfonate groups) 
                          = 0.05 mole / [2 x (0.05 mole + 0.45 mole)] = 5 mol%


            degree of sulfonation (sulfo-copolyester containing 10 mol% sodium sulfonate groups) 
                          = 0.10 mole / [2 x (0.10 mole + 0.40 mole)] = 10 mol%



	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles as disclosed in FARRUGIA ET AL ‘104 in known ink products such as clear or transparent inks in order to provide useful decorative, protective, and/or anti-bacterial overprint layers and/or functional coatings.

* * * * *

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• FARRUGIA ET AL (US 2016/0326390), in view of BRETON ET AL (US 6,384,108),
			or
 	• FARRUGIA ET AL (US 2016/0215104), in view of FARRUGIA ET AL (US 2016/0326390), and in view of BRETON ET AL (US 6,384,108),
		as applied to claims 1, 13 above,
and further in view of FARRUGIA ET AL (US 2017/0022370).
	FARRUGIA ET AL ‘370 (which shares inventors and/or applicant and/or assignee with the present application) discloses that it is well known in the art to utilize nanocomposite particles (e.g., comprising self-dispersible polyester) and containing silver nanoparticles in clear ink compositions in order to provide a clear anti-bacterial overcoat for substrates. (FARRUGIA ET AL ‘370, paragraph 0147, etc.)
 	Regarding claim 27, one of ordinary skill in the art would have utilized the nanocomposite particles as disclosed in FARRUGIA ET AL ‘390 or FARRUGIA ET AL ‘104 in known ink products such as clear or transparent inks as suggested in FARRUGIA ET AL ‘370 in order to provide useful decorative, protective, and/or anti-bacterial overprint layers and/or functional coatings.

* * * * *

(3) Response to Argument
 	Appellant's arguments have been fully considered but they are not persuasive for the following reasons.

* * * * *

Appellant’s Argument -- Appellant argues that U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563 fail to teach or suggest composites containing sodium sulfonated polyesters containing the recited degree of sulfonation of at least about 7.5 mol% because the above patents are “silent as to percent of sulfonation of a sulfonated polyester and provide no teachings that would motivate one of skill in the art to select a highly sulfonated polyester having at least 7.5 mol percent sulfonation.”

Examiner's Response -- While Appellant contends that the above U.S. Patents are entirely “silent” with respect to the percent of sulfonation of sulfonated polyesters in silver nanoparticle-containing nanocomposite particles, it must be noted that the above U.S. Patents each have claims which specify that the recited sodium sulfonated polyester can be either: (i) sodium sulfonated copolyesters (i.e., derived from a mixture of sulfonated diacids, non-sulfonated diacids, and one or more diols); or (ii) sodium sulfonated homopolyesters (i.e., derived from a single sulfonated diacid and a single diol -- for example, poly(1,2-propylene-5-sulfoisophthalate, etc.); in the U.S. Patents’ claims. As discussed in detail in previous Office Actions (e.g., pages 6-7 of the Office Action mailed 08/06/2020), sulfonated homopolyesters typically have a calculated degree of sulfonation of about 50 mol%, assuming a sulfonated diacid to diol ratio of about 1:1.

2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

Therefore, contrary to Appellant’s assertions, the above U.S. Patents each at least implicitly disclose sodium sulfonated (co)polyesters with a degree of sulfonation from greater than 0 mol% to up to about 50 mol%, which fully overlaps the recited degree of sulfonation range of about 7.5 mol% to about 10 mol%.

MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]

* * *

I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 


In view of the above, the above U.S. Patents alone would make the recited degree of sulfonation range of about 7.5 mol% to about 10 mol% prima facie obvious.
 	Furthermore, with respect to specific degrees of sulfonation of the sulfonated polyester, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present instance, the cited U.S. Patent (US 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563) each claim nanocomposite particles comprising a sulfonated polyester matrix containing a plurality of silver nanoparticles dispersed within the matrix, wherein the sulfonated polyester matrix can be a sodium salt of a sulfonated copolyester, while FARRUGIA ET AL ‘390 discloses the production of silver nanoparticle-containing sodium sulfonated polyester composite nanoparticles with the recited particle size, and BRETON ET AL ‘108 teaches an advantageous content range of hydrophilic group-containing monomers (e.g., monomers containing a sulfonate group, etc.) in self-emulsifying resins which are useful for producing nano-scale particles in dispersions or emulsions.

* * * * *

 Appellant’s Argument -- Appellant argues that with respect to both the obviousness-type double patenting rejections and the rejections under 35 U.S.C. 103, FARRUGIA ET AL ‘390 fails to teach or suggest composites containing sodium sulfonated polyesters containing the recited degree of sulfonation of at least about 7.5 mol% because the reference is either silent or “does not appear to mention percent sulfonation at all”.

Examiner's Response -- While Appellant contends that FARRUGIA ET AL ‘390 fail to “teach or suggest a composite comprising a sodium sulfonated polyester having at least about 7.5 mol% sulfonation….” and “does not appear to mention percent sulfonation at all” or are “silent as to copolyesters (i.e., derived from a mixture of sulfonated diacids, non-sulfonated diacids, and one or more diols); or (b) sodium sulfonated homopolyesters (i.e., derived from a single sulfonated diacid and a single diol -- for example, poly(1,2-propylene-5-sulfoisophthalate, etc.). 
 	As discussed in detail in previous Office Actions (e.g., pages 6-7 of the Office Action mailed 08/06/2020), sulfonated homopolyesters typically have a calculated degree of sulfonation of about 50 mol%, assuming a sulfonated diacid to diol ratio of about 1:1. Therefore, contrary to Appellant’s assertions, FARRUGIA ET AL ‘390 at least implicitly discloses (see MPEP 2144.01, as cited above) sodium sulfonated (co)polyesters with a degree of sulfonation from greater than 0 mol% (e.g., about 4 mol%) to up to about 50 mol%, which fully overlaps the recited degree of sulfonation range of about 7.5 mol% to about 10 mol%.  In view of MPEP 2144.05 (as cited above), it can be argued that FARRUGIA ET AL ‘390 alone makes the recited degree of sulfonation range of about 7.5 mol% to about 10 mol% prima facie obvious.  
	Furthermore, secondary reference BRETON ET AL ‘108 provides teachings and suggestions regarding useful and beneficial amounts of sulfonated comonomer (and therefore degree of sulfonation) in self-emulsifying resins (e.g., sulfonated polyesters), particularly with respect to the effect of sulfonated comonomer concentration on particle sizes. Specifically, BRETON ET AL ‘108 suggests the incorporation of hydrophilic group-containing monomers (e.g., monomers containing a sulfonate group, etc.) into polymers (e.g., polyesters, etc.) in typical amounts of 2.5-15 mol% (preferably 5-10 mol%) in self-emulsifying resins (e.g., commensurate in scope with the present claims from the recited degree of sulfonation on the particle size of the recited silver nanoparticle-containing nanocomposite particles.

* * * * *

 Appellant’s Argument -- Appellant argues that FARRUGIA ET AL ‘390 fails to teach or suggest the claimed invention because the working examples of FARRUGIA ET AL ‘390 only disclose sodium sulfonated polyesters having 4 percent sulfonation.

Examiner's Response -- While Appellant contends that FARRUGIA ET AL ‘390 fails to disclose the recited “high” degree of sulfonation of at least 7.5 mol%, the teachings of a reference are not limited solely to the working Examples in the reference, but encompass the reference as a whole.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

As discussed in detail above, since FARRUGIA ET AL ‘390 discloses not only sodium sulfonated copolyesters, but also sodium sulfonated homopolyesters as suitable examples of the sodium sulfonated polyester used to form the matrix of the recited nanocomposite particles, FARRUGIA ET AL ‘390 at least implicitly discloses and therefore at least broadly suggests the use of “highly” sulfonated polyesters with a degree of sulfonation up to about 50 mol% (which overlaps the recited degree of sulfonation range of about 7.5 mol% to about 10 mol%) as matrix materials in silver nanoparticle-containing nanocomposite particles. Appellant has not provided evidence of criticality or unexpected results commensurate in scope with the present claims from the recited degree of sulfonation on the particle size of the recited silver nanoparticle-containing nanocomposite particles.

* * * * *

 Appellant’s Argument -- Appellant argues that BRETON ET AL ‘108 fails to teach or suggest the claimed invention because BRETON ET AL ‘108 fails to “teach or suggest silver nanoparticles… prepared by synthesizing silver nano particles… as presently disclosed and claimed.”

Examiner's Response -- While Appellant contends that BRETON ET AL ‘108 fails to provide any teachings relevant to the claimed invention because BRETON ET AL ‘108 is not specifically directed to silver nanoparticles formed in-situ and dispersed within a sodium sulfonated polyester matrix by the recited process steps, in response to Appellant's arguments against BRETON ET AL ‘108 individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present instance, BRETON ET AL ‘108 is relied upon to suggest an advantageous content range of hydrophilic group-containing monomers (e.g., monomers containing a sulfonate group, etc.) in self-emulsifying resins (e.g., sulfonated polyesters) in order to produce emulsions and dispersions of nano-sized particles (e.g., 2-500 nm), particularly for use in ink compositions.  
	Additionally, Appellant has not provided objective evidence that: (i) the recited method of producing the silver nanoparticles within the sodium sulfonated polyester matrix is essential or critical to the formation of sodium sulfonated polyester resin particles of a particular size; or (ii) the recited degree of sulfonation in the sodium sulfonated polyester matrix is essential or critical for the formation of the silver nanoparticles themselves.



 Appellant’s Argument -- Appellant argues that with respect to both the obviousness-type double patenting rejections and the rejections under 35 U.S.C. 103, “It would not be obvious to one of ordinary skill in the art to select the polymer resin of Breton and combine it with Farrugia ‘390.” 
 	Appellant further argues that there is no motivation to combine the teachings of BRETON ET AL ‘108 with the other cited primary references (U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563; and/or FARRUGIA ET AL ‘390; and/or FARRUGIA ET AL ‘104) because “Breton is not concerned with silver nanoparticle ink…. Breton does not teach or suggest reducing silver, or reducing any material, on a matrix.  Breton does not teach or suggest a silver nanoparticle ink let alone a composite where silver (I) ion simultaneously reduced… to form the composite.”
 
Examiner's Response -- While Appellant contends that BRETON ET AL ‘108 fails to teach or suggest any motivation “to select the sulfonated polyester resin used for preparing the dye or pigment and resin mixtures in Breton for reducing silver to form silver nanoparticles simultaneously during the self-assembly of sodio-sulfonated polyester resins particles in water to form a composite as presently disclosed and claimed”, the Examiner is not attempting to substitute the sulfonated polyester of BRETON ET AL ‘108 in its entirety for the sulfonated polyesters of the cited primary references (U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563; and/or FARRUGIA ET AL ‘390).  


“In the present invention, the final particle size (average diameter) of the polymer compound may generally be controlled by adjusting the concentration of hydrophilic groups attached to the base resin polymer chain. For example, as the concentration of hydrophilic groups increases, the polymer resin emulsifiers to smaller sized particles; and at high enough concentration of hydrophilic groups, for example greater than 10 mole percent of the resin, the resin becomes soluble in the liquid. In contrast, as the concentration of hydrophilic groups decreases, the polymer resin increases in particle size when emulsified in the liquid; and if the concentration of the hydrophilic group is too low, for example, less than 2.5 mole percent of the resin, the corresponding particles may have a particle size greater than 500 nm and may not be useful as an ink component. Therefore, if the concentration of the hydrophilic groups becomes too high or too low, the ability of the polymer resin to self-emulsify to nano-scale particle sizes of from about 2 nanometers to about 500 nanometers is decreased. Accordingly, in the polymer resin of the present invention, hydrophilic groups are attached to the base resin polymer chain in an amount sufficient to enable the polymer resin to self-emulsify to a desired nano-scale particle size. Preferably, the concentration of hydrophilic groups is from about 2.5 mole % to about 15 mole % of the resin, and more preferably is from about 5 mole % to about 10 mole % of the resin.” 

 (BRETON ET AL ‘108, line 21-47, col. 4)

It is clear from BRETON ET AL ‘108 that these teachings are meant to be applicable to a wide variety of self-emulsifying polymer resins typically used in ink compositions (e.g., polyesters, polyamides, poly(meth)acrylate, polystyrene, etc.), but are particularly applicable to polyesters containing sodium sulfonate aromatic groups (e.g., 5-sulfoisophthalate sodium salt, etc.).  
	"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
	In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the teachings of BRETON ET AL ‘108 with the other cited primary references (U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563; and/or FARRUGIA ET AL ‘390), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
prima facie obvious.  

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]

* * *

II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

commensurate in scope with the present claims from the recited degree of sulfonation.
 	Similarly, other additional and/or alternative rationales (see MPEP 2143(I)) for combining the teachings of BRETON ET AL ‘108 with the other cited primary references (U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563; and/or FARRUGIA ET AL ‘390) include:
• the use of a known technique (e.g., controlling the particle sizes of self-emulsifying polymer resins, particularly sulfonated polyester resins, by adjusting the concentration of 

• the application of a known technique (e.g., controlling the particle sizes of self-emulsifying polymer resins, particularly sulfonated polyester resins, by adjusting the concentration of hydrophilic groups, as disclosed in BRETON ET AL ‘108) to a known device (method, or product) (i.e., the sodium sulfonated polyester matrix material of the nanocomposite particles of U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563; and/or FARRUGIA ET AL ‘390; and/or FARRUGIA ET AL ‘104) ready for improvement to yield predictable results (i.e., the ability to accurately control the particle size of silver nanoparticle-containing nanocomposite particles to less than 55 nm);

In view of the above, it is the Examiner’s position that one of ordinary skill in the art would be motivated to utilize the guidance provided by BRETON ET AL ‘108 (with respect to useful amounts of sulfonated comonomers in self-emulsifying resins which facilitate the reliable production of polymer particles with nano-scale particle sizes as low as 2 nm) in the selection of the amount of sulfonated comonomers used to produce the sodium sulfonated polyester matrix component of the nanocomposite particles of the cited primary references (U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563; and/or FARRUGIA ET AL ‘390 and/or FARRUGIA ET AL ‘104) with the reasonable expectation of producing a predictable result (i.e. producing silver nanoparticle-containing nanocomposite particles with particle sizes of 5-55 nm).  Appellant has not provided evidence of criticality or unexpected results commensurate in scope with the present claims from the recited degree of sulfonation on the particle size of the recited silver nanoparticle-containing nanocomposite particles.



 Appellant’s Argument -- Appellant argues that FARRUGIA ET AL ‘104 fails to teach or suggest composites containing sodium sulfonated polyesters containing the recited degree of sulfonation of at least about 7.5 mol% for reasons substantially similar to Appellant’s arguments with respect to FARRUGIA ET AL ‘390 -- i.e., because FARRUGIA ET AL ‘104 is “silent as to percent of sulfonation of a sulfonated polyester and provide no teachings that would motivate one of skill in the art to select a highly sulfonated polyester having at least 7.5 mol percent sulfonation.”

Examiner's Response -- Since Appellant’s arguments with respect to the alleged deficiencies in FARRUGIA ET AL ‘104 substantially mirror Appellant’s arguments regarding FARRUGIA ET AL ‘390, and due to the substantial overlap in the disclosures of FARRUGIA ET AL ‘390 and FARRUGIA ET AL ‘104 with respect to the sulfonated polyester used as the matrix for the silver nanoparticle-containing nanocomposite particles, Appellant’s arguments with respect to the alleged deficiencies in FARRUGIA ET AL ‘104 are unpersuasive for the same reasons discussed in detail above with respect to Appellant’s arguments regarding FARRUGIA ET AL ‘390.
 	In summary, FARRUGIA ET AL ‘104 discloses not only sodium sulfonated copolyesters, but also sodium sulfonated homopolyesters as suitable examples of the sodium sulfonated polyester used to form the matrix of the recited nanocomposite particles, and therefore, contrary to Appellant’s assertions, FARRUGIA ET AL ‘104 at least implicitly discloses (see MPEP 2144.01, as cited above) sodium sulfonated (co)polyesters with a degree of prima facie obvious.  
	Furthermore, secondary reference BRETON ET AL ‘108 provides highly relevant guidance with respect to desirable amounts of sulfonated monomer (and therefore degree of sulfonation) in self-emulsifying resins (e.g., sulfonated polyesters), particularly with respect to their effects on particle size. Specifically, BRETON ET AL ‘108 suggests the incorporation of hydrophilic group-containing monomers (e.g., monomers containing a sulfonate group, etc.) into polymers (e.g., polyesters, etc.) in typical amounts of 2.5-15 mol% (preferably 5-10 mol%) in self-emulsifying resins (e.g., sulfonated polyesters) in order to produce emulsions and dispersions of nano-sized particles (e.g., 2-500 nm), particularly for use in ink compositions.  Appellant has not provided evidence of criticality or unexpected results commensurate in scope with the present claims from the recited degree of sulfonation on the particle size of the recited silver nanoparticle-containing nanocomposite particles.

* * * * *

 Appellant’s Argument -- Appellant argues that with respect to claim 27, FARRUGIA ET AL ‘370 fails to remedy the previously asserted deficiencies in the combination of FARRUGIA ET AL ‘390 and BRETON ET AL ‘108 (or alternatively, the previously asserted deficiencies in the combination of FARRUGIA ET AL ‘104, FARRUGIA ET AL ‘390 and BRETON ET AL ‘108).

Examiner's Response -- Since Appellant’s arguments with respect to those alleged deficiencies in the above combination of references have been deemed unpersuasive for the reasons discussed in detail above, Appellant’s arguments with respect to FARRUGIA ET AL ‘370 is similarly deemed unpersuasive.

* * * * *

 Appellant’s Argument -- Appellant argues that with respect to claims 29-31, the cited U.S. Patents (U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563) and/or FARRUGIA ET AL ‘390 and/or FARRUGIA ET AL ‘104 fail to teach or suggest sulfonated polyesters “prepared from dimethyl terephthalate, sodium 5-sulfoisophthalic acid, 1,2-propanediol, and diethylene glycol.”

Examiner's Response -- The cited U.S. Patents (U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563) and/or FARRUGIA ET AL ‘390 and/or FARRUGIA ET AL ‘104 each claim or disclose copoly(1,2-propylene-diethylene-5-sulfoisophthalate)-copoly(1,2-propylene-diethylene-terephthalate) as an illustrative example of a suitable sulfonated polyester for the matrix in silver nanoparticle-containing nanocomposite particles. Copoly(1,2-propylene-diethylene-5-sulfoisophthalate)-copoly(1,2-propylene-diethylene-terephthalate) is a copolyester containing repeat units derived from 5-sulfoisophthalic acid (or derivatives thereof and/or alkali metal salts thereof), terephthalic acid (or derivatives thereof), 1,2-propylenediol, and diethylene glycol. FARRUGIA ET AL ‘390 and FARRUGIA ET AL ‘104 each further explicitly disclose the use of dimethyl terephthalate (a well-known alternative to terephthalic acid for producing 
	Therefore, contrary to Appellant’s assertions, the cited U.S. Patents (U.S. Patent Nos. 9,243,141 and 9,617,437 and 9,718,970 and 10,358,563) and/or FARRUGIA ET AL ‘390 and/or FARRUGIA ET AL ‘104 at least broadly teach or suggest sodium sulfonated copolyesters “prepared from dimethyl terephthalate, sodium 5-sulfoisophthalic acid, 1,2-propanediol, and diethylene glycol.” Appellant has not provided evidence of criticality or unexpected results commensurate in scope with the present claims from the recited sodium sulfonated copolyester as recited in claims 29-31, as compared to other types of sodium sulfonated copolyesters.

* * * * *


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Vivian Chen/
Primary Examiner

Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.